Collins, J.
(dissenting).
The act of 1888 and its supplements plainly refer only to municipal corporations, and therefore not to unincorporated villages. An incorporated village is defined to be “a small town *259with limited corporate powers exercised by a board of trustees.” Stand. Diet. This definition has been approved in this court. Hermann v. Guttenberg, 34 Vr. 616. The legislation in question includes all incorporated villages. The draughtsman of the act of 1888, in order to make sure of excluding no municipality properly belonging to the class, so framed title and enactment as to embrace all municipal corporations, if there were any such that were, in fact, villages, though not so in name. This unnecessary precaution cannot invalidate the law. There was, and is, no such corporation, .unless we adopt the strained construction that the governing bodies of all municipalities are trustees, as, in a broad sense, they are. That construction, however, would not avoid the law, but would make it general beyond question. Taking the narrower construction we will find that the theoretical definition above quoted is also practically correct in this state. Prior to the adoption of the constitutional amendments of 1875 there were but two incorporated villages, namely, South Orange (P. L. of 1869 p. 645; P. L. of 1872 p. 1203; P. L. of 1875 p. 395) and Irvington. P. L. of 1874 ¶- 623. Both were governed by boards of trustees. The general act incorporating villages (Gen. Stat. p. 8718) provides for such boards. No municipality except a village has been, or is, so governed. Before 1860 certain property-owners, on their filed map, styled the territory embraced in it the village of Carlstadt, in the county of Bergen. This territory lay, and still is, within the township of Lodi. By “An act to authorize the inhabitants of the village of Carlstadt, in the county of Bergen, to improve the sidewalks of the streets of said village,” approved March 12th, 1860 (P. Ij. of 1860 p. 284), the landowners of this “village” were authorized to elect commissioners for the purpose of compulsory improvement of sidewalks. The taxes and assessments levied were collected by the township authorities. By a supplement (P. I. of 1869 p. 551) the powers of the act were extended to the streets themselves, and by a further supplement (P. L. of 1878 p. 770) to lighting the streets. By this last supplement all powers were vested in a board of trustees, and a clerk and collector were authorized. This legislation as to Carlstadt, unconstitutional as it probably is, doubtless prompted the phraseology of the act of 1888. By any possible criterion taxes and *260assessments leviable under it come within the general legislation of 1888 and 1895. A careful search discloses no municipality .governed by a board of trustees that is not a titular village. Such legislation is.therefore general, under recent adjudications. It is, in my judgment, prospective only.
The decree should be reversed, and the taxes levied since 1887 .should be adjudged paramount liens.
’ . For affirmance—Yan Syckel, Garrison, Fort, Garretson, Bogert, Krueger, Adams, Yredenburgi-i, Yroom—9.
For reversal—Ti-ie Chiee-Justice, Dixon, Gummbre, Collins, Hendrickson, Yoori-iees—6.